DETAILED ACTION
Claims 1-11 were filed with the application on 02/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) with “means” is/are: means of actuation in claim 5
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for restriction in claim 4 and elastic restoring member in claim 7 and claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1
Claim 1 recites the limitation "the fuel passage section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fuel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 1, the phrase “maximum speed threshold” renders the claim indefinite.  It is not clear what the scope of “maximum” is for the claim.  The specification does not define what the maximum is for the speed threshold.  For purposes of examination, the phrase will be construed as an acceptable speed.
Claim 4 recites the limitation "the valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 4, the phrase “The valve (1) connected to a filling pipe (2)  for an aircraft fuel tank for the implementation of the method according to claim 1” renders the claim indefinite.  As written, it is not clear if the preamble intends claim 4 to be an apparatus or a method.  For purposes of examination, claim 4 is construed as an apparatus with the suggestion to amending: “A valve connected to a filling pipe for an aircraft fuel tank, comprising:”.
With regard to claim 4, the term “it” (line 2) renders the claim indefinite.  It is not clear what element is referenced with the term “it”.
With regard to claim 4
With regard to claim 10, the phrase “the second chamber (25)” in line 7 renders the claim indefinite.  It is not clear if the “second chamber” in line 7 is the second chamber of the master cylinder or that of the secondary cylinder.  The examiner suggests amending claim 10 in line 7 to recited “the second chamber (25) of the secondary cylinder”.
Dependent claims 2-11 are also rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2012/0000574 (“Nishiumi”).
With regard to claim 1, Nishiumi discloses a method for fuel flow in a filling pipe (gas filling system 1) for an aircraft tank (see paragraph [0065]), characterized in that it 
With regard to claim 3, Nishiumi discloses that the passage section (passage at 16) is automatically restricted when the fuel flow speed is zero (16 depends on flowmeter 17 to indicate flow to controller 24 to open valve 16; if no flow, valve would inherently be closed).
With regard to claim 4, Nishiumi discloses (as best understood and as far as it is definite) a valve (16) connected to a filling pipe (flow path pipe from 13 to 15) for an aircraft fuel tank (see para [0065]) for the implementation of the method according to claim 1 (see above with respect to claim 1), characterized in that it comprises a device for restriction (movable portion of valve inherent with a control valve) of the fuel passage section (section of flow path through 16), able, when fuel flows in the pipe (flow path/pipe from 13 to 15) to automatically vary the section (through 16) until the fuel speed reaches a maximum threshold value (until desired flow rate is reached – see para [0028], via controller 24). 
 
Claim(s) 4-7, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS59222689 (hereinafter “Sulzer AG”).
With regard to claim 4 (as best understood), Sulzer AG discloses a valve (Fig. 4; generally “1 valve device” valve member 13) connected to a filling pipe (11/12).  The phrase “for an aircraft fuel tank for the implementation of the method according to claim 
With regard to claim 5, Sulzer AG discloses that the restriction device (valve member 13) is subject to means of actuation (piston 24, chambers 21/22, flow pressure points 41/42; see Fig. 4) of the restriction device (13) depending on a pressure difference between two points in the pipe (points at 41 and 42 along pipe 11).
With regard to claim 6
With regard to claim 7, Sulzer AG discloses that the piston (24) is subject to an elastic restoring member (compression coil spring 25) which tends to move the piston (24) in a direction corresponding to a maximum or minimum opening (spring 25 pushes piston 24 down toward the minimum opening direction) of the restriction device (13) (see Fig. 4).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Sulzer AG in view of U.S. Pat. No. 8,281,803 (hereinafter “Mevius”).
With regard to claim 8, Sulzer AG discloses all the claimed features with the exception of disclosing a Prandtl tube.
Sulzer AG does disclose that the first and second chambers (21/22) of the master cylinder are connected to pipe pressure (via 41/42, see Fig. 4).
Mevius teaches that it is known in the art to modify a pressure operated valve to include a Prandtl (i.e., Pitot) tube as the structure for providing the pressure feedback (for example 44 in Fig. 1).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize Prandtl tubes, such as taught by Mevius, in Sulzer Ag at the pressure point connection for 41/42 for the purpose of utilizing a structure that provides rapid feedback of the pressure, such as shown by Mevius (see col. 2, lines 64-65).  

Claim 11 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Sulzer AG in view of U.S. Pat. No. 5,203,872 (hereinafter “Naffziger”).
With regard to claim 11, Sulzer AG discloses all the claimed features with the exception of disclosing that the restriction device (valve member 13) is an adjustable diaphragm.
Naffziger teaches that it is known in the art to modify the shape/type of a valve element to be any other suitable type of valve element, such as an iris diaphragm valve (col. 5, lines 46-50). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize an iris diaphragm valve, such as taught by Naffziger, in place of the valve element (13) of Sulzer AG since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art (as taught by Naffziger at col. 5, lines 46-50).

 Claims 1-5 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10620643 (hereinafter “Wilson”) in view of U.S. Pat. Pub. No. 2012/0000574 (“Nishiumi”).
With regard to claim 1, Wilson discloses a method for fuel flow (col. 1, lines 13-15) in a filling pipe (pipe 214/212 in Fig. 2B) characterized in that it consists of automatically (by way of controller 208) and mechanically (by way of valve shaft 228 moving 204) varying the fuel passage section (passage at 214/212 at valve element 204) until the fuel reaches a maximum speed threshold (as best understood, acceptable flow rate; col. 5, line 61; and col. 5, lines 63-66). 
Wilson discloses all the claimed features with the exception of disclosing that the method is for an aircraft tank.  
Wilson does disclose the method is for fuel flow for a tank/engine.
Nishiumi teaches that it is known in the art have fuel flow methods/valves for an aircraft tank or a vehicle, ship, or robot (see paragraph [0065]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the fuel related method of Wilson for any suitable apparatus requiring fuel, such as aircraft, such as taught by Nishiumi, because it is well known to substitute fuel valves/methods for any other mobile body, such as vehicle or aircraft (para [0065] of Nishiumi).  
With regard to claim 2, Wilson (as modified above) discloses that the fuel passage section (passage at 214/212 at valve element 204) varies automatically (via control and sensor data 206) depending on a pressure different between two points in the pipe (pitot tube 236 and static pressure probe (not shown, but disclosed) (see col. 6, lines 22-28).
With regard to claim 3, Wilson (as modified above) discloses that the passage section (passage at 214/212 at valve element 204) is automatically restricted when the fuel flow speed is zero (valve element 204 automatically restricted when fuel rate demand signal 110b is zero, thus at speed zero; col. 5, lines 62-66).
With regard to claim 4, Wilson (as modified above) discloses (as best understood and as far as it is definite) a valve (204) connected to a filling pipe (214/212) for an aircraft fuel tank (see para [0065] of Nishiumi) for the implementation of the method according to claim 1 (see above with respect to claim 1), characterized in that it comprises a device for restriction (butterfly/movable portion of valve 204) of the fuel passage section (section of flow path 204), able, when fuel flows in the pipe (214/212) 
With regard to claim 5, Wilson (as modified above) discloses that the restriction device (204) is subject to means of actuation (valve shaft 228) of the restriction device (204) depending on a pressure difference between two points in the pipe (pitot tube 236 and static pressure probe (not shown, but disclosed) (see col. 6, lines 22-28).
 
 Claim 11 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (as modified above by Nishiumi) and further in view of U.S. Pat. No. 5,203,872 (hereinafter “Naffziger”).
With regard to claim 11, Wilson discloses all the claimed features with the exception of disclosing that the restriction device (valve member 204) is an adjustable diaphragm.
Naffziger teaches that it is known in the art to modify the shape/type of a valve element to be any other suitable type of valve element, such as an iris diaphragm valve (col. 5, lines 46-50). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize an iris diaphragm valve, such as taught by Naffziger, in place of the valve element (204) of Wilson since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art (as taught by Naffziger at col. 5, lines 46-50). 
 
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 2,307,273 discloses a flow rate valve with an iris diaphragm type valve member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753